        Case 1:18-cv-01083-JLT Document 42 Filed 05/06/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    JOHN EDWARD MITCHELL,                              Case No. 1:18-cv-01083-JLT (PC)
12                        Plaintiff,                     ORDER DENYING MOTION WITHOUT
                                                         PREJUDICE AND DIRECTING DEFENSE
13            v.                                         COUNSEL TO WORK WITH LITIGATION
                                                         COORDINATOR REGARDING
14    J. CHURCH, et al.,                                 PLAINTIFF’S LEGAL PROPERTY

15                        Defendants.                    (Doc. 37)

16

17          On March 12, 2020, the Court set this matter for a settlement conference before

18   Magistrate Judge Stanley A. Boone on June 10, 2020. (Doc. 34.) The Court directed the parties to

19   submit confidential settlement statements to Judge Boone’s chambers by June 3, 2020. (Id. at 2.)

20   Defendants filed a Notice of Submission of Confidential Settlement Conference Statement on

21   April 10, 2020. (Doc. 35.) Plaintiff filed such a notice on April 30, 2020. (Doc. 40.)

22          On April 16, 2020, Plaintiff filed a motion requesting an order to direct the Secretary of

23   CDCR “or any other person(s) this Court deems appropriate to produce plaintiff’s legal property

24   and documents” pertaining to this case. (Doc. 37.) Plaintiff declares that it is not possible for him

25   to settle this matter because prison authorities are holding all his “legal/personal property.” (Id. at

26   2.) Notably, he failed to explain how the legal property bears on his ability to settle the case.

27   Presumably, he knows the damage he believes he suffered at the hands of the defendants without

28   regard for possession of his papers. Nevertheless, in response to the Court’s order (Doc. 38),
        Case 1:18-cv-01083-JLT Document 42 Filed 05/06/20 Page 2 of 3

 1   Defendants filed a response to Plaintiff’s motion on April 28, 2020. (Doc. 39.) Plaintiff filed a

 2   reply on May 4, 2020. (Doc. 41.)

 3          In Defendants’ response, defense counsel declares that he contacted the litigation

 4   coordinator at Kern Valley State Prison. (Doc. 39 at 2.) Counsel states that, according to the

 5   litigation coordinator, CDCR transported Plaintiff to California Health Care Facility on February

 6   28, 2020, then to Mule Creek State Prison on March 9, 2020. (Id.) He states that the transfer to

 7   Mule Creek is temporary and that, before Plaintiff could be transferred back to Kern Valley,

 8   CDCR halted inmate transfers in response to the COVID-19 pandemic. (Id.) Counsel further

 9   declares that “[w]hen an inmate is endorsed for a particular prison, … prison officials do not

10   transfer an inmate’s legal property to another institution when that inmate is transferred out on a

11   temporary basis.” (Id. at 3.) Counsel states that the litigation coordinator “verified that prison

12   officials have possession of Plaintiff’s legal property at Kern Valley” and that the property “will

13   be returned to him once it is safe to transfer him back to the institution.” (Id.)

14          In his reply, Plaintiff states that he “will not be returning to Kern Valley State Prison

15   because it is the place where he was assaulted by officers,” which “required hospitalization.”

16   (Doc. 41 at 1.) He further states that the California Health Care Facility “mental health

17   department noted his safety concern … and had him rehoused at Mule Creek State Prison.” (Id.)

18   He does not state how he knows this to be true. Indeed, it would be an unusual case for an inmate

19   to be transferred to a different facility based upon his allegations of physical abuse that the

20   defendants denied occurred. Plaintiff does not confirm whether his “rehousing” at Mule Creek is
21   temporary. (See id.)

22          In its order directing Defendants to file a response to Plaintiff’s motion, the Court noted

23   that the “motion relates to the Court’s … order to prepare and submit a confidential settlement

24   conference statement.” (Doc. 38 at 1-2.) However, as stated above, all parties have now submitted

25   their settlement conference statements. (See Docs. 35, 40.) Thus, the Court’s primary rationale for

26   ordering Defendants to respond to Plaintiff’s motion is now moot.
27          Given Plaintiff’s (assumedly) temporary housing status and CDCR safeguards related to

28   the COVID-19 pandemic, the Court declines at this time to interfere with CDCR policies

                                                        2
        Case 1:18-cv-01083-JLT Document 42 Filed 05/06/20 Page 3 of 3

 1   regarding the transport of inmate property. Accordingly, the Court DENIES Plaintiff’s motion

 2   without prejudice. However, the Court ORDERS defense counsel to work with the litigation

 3   coordinator at Kern Valley State Prison to attempt to provide Plaintiff his legal property

 4   pertaining to this case by the time of the settlement conference on June 10, 2020.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     May 5, 2020                                 /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      3
